UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 01-1711



DONALD VAN METER,

                                                Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA, DEPARTMENT OF SOCIAL
SERVICES; WILLIAM WETOZINS; V. KATHERINE
VAN METER,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-364-A)


Submitted:   August 23, 2001                 Decided:   August 29, 2001


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald Van Meter, Appellant Pro Se. Jason Paul Cooley, OFFICE OF
THE ATTORNEY GENERAL, Fairfax, Virginia; Lisette Pedre Mestre,
LEGAL SERVICES OF NORTHERN VIRGINIA, Falls Church, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donald Van Meter appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Van Meter v. Commonwealth of VA, No. CA-

01-364-A (E.D. Va. Apr. 18, 2001).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                  2